Citation Nr: 1614283	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  15-00 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to special monthly compensation (SMC) due to the need for aid and attendance.


REPRESENTATION

Veteran represented by:	Kenneth Dojaquez, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to December 1971.

This matter came to the Board of Veterans' Appeals (Board) from an August 2014 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

In June 2015, the Board granted entitlement to service connection for an acquired psychiatric disability, and remanded the issues of entitlement to service connection for a traumatic brain injury (TBI), entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities, and entitlement to special monthly compensation (SMC) due to the need for aid and attendance.  

In an August 2015 rating decision, the RO assigned a 70 percent disability rating to an acquired psychiatric disorder to include major depressive disorder, PTSD, and anxiety, effective February 22, 2011; granted service connection for a TBI, assigning a noncompensable rating, effective March 4, 2014; granted entitlement to a TDIU effective February 22, 2011; and, denied entitlement to SMC.  A finding of incompetency was proposed.  

Per a January 2016 rating decision, the RO determined that the Veteran was not competent to handle disbursement of funds effective January 7, 2016; his spouse was appointed as fiduciary.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The Veteran in this case seeks entitlement to SMC based on the need for the regular aid and attendance of another person.  Determinations as to the need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as:  inability of the claimant to dress or undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without aid; inability of the claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from the hazards or dangers inherent in his daily environment.  It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions which the claimant is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a) (2015).

The evidence of record contains a VA Form 21-2680, Examination for Housebound Status or Permanent Need for Regular Aid and Attendance, completed by a private physician in April 2014.  04/17/2014 VBMS entry, VA 21-2680 Examination for Housebound Status or Permanent Need for Regular Aid and Attendance.  The examiner noted diagnoses of major depressive disorder and alcohol use disorder, sustained, full remission.  The examiner checked the 'Yes' box for an ability to feed himself; and the 'No' box for an ability to prepare his own meals.  The examiner indicated that he was not legally blind and did not require nursing home care.  The examiner did not indicate whether the Veteran needs assistance in bathing and tending to other hygiene needs.  The examiner indicated that the Veteran requires medication management and is not able to manage his own financial affairs.  The examiner did not indicate how often per day or week and under what circumstances the Veteran is able to leave his home or immediate premises.  

In July 2015, the Veteran underwent a VA mental health examination; unfortunately the examination does not address any of the SMC criteria.  

As detailed hereinabove, effective January 2016, the Veteran was deemed incompetent with regard to his financial affairs.

The Veteran should be afforded an Aid and Attendance examination to specifically assess his need for SMC due to aid and attendance.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be scheduled for a VA examination with an appropriate specialist to assess the severity of his service-connected psychiatric disability and to assess his need for aid and attendance.  The virtual folders should be made available to and reviewed by the examiner in connection with the examination.  

The examiner is requested to provide an evaluation of the Veteran's disability on his capability for self-care in his home.  The examiner's assessment must include, but not be limited to, evaluation of such conditions as:  inability of the claimant to dress or undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without aid; inability of the claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or, incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from the hazards or dangers inherent in his daily environment.  

The examiner should opine as to whether due to his service-connected acquired psychiatric disability to include major depressive disorder, PTSD, and anxiety, and TBI residuals - the Veteran is so helpless as to be in need of regular aid and attendance.

The examination findings, along with the complete rationale for all opinions expressed, should be clearly set forth in the examination report.

2.  After completion of the above, the RO should review the expanded record and readjudicate entitlement to SMC due to need for aid and attendance.  If the benefit sought is not granted in full, the Veteran and his attorney should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his attorney have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




